Citation Nr: 1623500	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder claimed as mental and learning disabilities, to include as due to tumors.

2.  Entitlement to service connection for residuals of bladder tumor resection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1972 to April 1975 and again from May 1978 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed acquired psychiatric disability under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), and his intellectual/learning disorder is not considered a disability for VA purposes.

3.  The Veteran underwent transurethral resection of a bladder tumor during service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder claimed as mental and learning disabilities, to include as due to tumors, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 4.9, 4.125, 4.127 (2015).

3.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for residuals of bladder tumor resection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied with a pre-adjudicatory September 2009 letter from the RO to the Veteran.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Here, the RO obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  

The Board previously remanded the appeal to afford the Veteran VA examinations in relation to his claims.  See Board Remand dated May 6, 2014.  Upon remand, the Veteran was afforded two VA examinations in June 2014.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  

Notably, the June 2014 VA examiner was unable to conclude whether the Veteran had a learning disability absent access to the Veteran's educational records and/or additional testing data.  See generally Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinion should clarify whether inability to come to conclusion was based on all "procurable and assembled data" and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).  Here, in the context of no lay or medical history of treatment for an acquired psychiatric disorder, the Board finds that VA has no duty to assist the Veteran in obtaining his prior educational records or to conduct additional testing as there is no reasonable possibility that such assistance would be capable of substantiating the claim.  In this respect, service connection for intellectual/learning disability is precluded as a matter of law, see 38 C.F.R. §§ 4.9 and 4.127, and conducting further development to verify such a diagnosis would result in no benefit to the Veteran.  As such, the Board finds that the June 2014 VA examinations are adequate to make a determination on the claims being decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the RO substantially complied with the February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders). 

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claims, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required with respect to the claims being decided.


Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Mental and Learning Disabilities

Service treatment records are silent for any lay or medical evidence of an acquired psychiatric disorder and/or intellectual/learning disorder.  All examinations, to include entrance and separation examinations, indicate that psychiatric systems were clinically normal.  See Service Treatment Records dated April 4, 1975, April 5, 1978, and May 5, 1980.  

Post-service, the Veteran was treated for various physical conditions; however, there are no mental or learning disability diagnoses of record.  Periodically, the Veteran reported having a learning disability.  See VA Treatment Records dated October 21, 2008, July 31, 2012, and March 14, 2013.  However, treating physicians noted that the Veteran's neurological and psychiatric systems were normal and the Veteran had no barriers to learning.  See VA Treatment Records dated March 30, 2009, September 29, 2009, March 31, 2010, September 3, 2010, September 6, 2011, September 14, 2011, and March 14, 2013.  

The Veteran was afforded a VA examination in relation to his claim in June 2014.  At the time of the VA examination, the examiner noted that the Veteran had no history of psychiatric treatment or mental health counseling before, during, or after his periods of active service.  The Veteran denied crying spells, changes in appetite, sleep disturbance, alternating psychomotor agitation and retardation, low energy or fatigue, excessive guilt, low self-esteem, feelings of haplessness, recurrent thoughts of death and recurrent suicidal ideation.  The Veteran did endorse occasional feelings of worthlessness, but no past suicide attempts, manic episodes, excessive anxiety or panic attacks.  

Upon examination, the examiner noted circumstantial, circumlocutory, or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired abstract thinking, gross impairment in thought processes or communication, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner opined that the Veteran had some sort of learning disability, based on his difficulty directly answering questions.  However, while the examiner indicated that the Veteran likely had a borderline intellectual functioning disability or a specific learning disability, a definitive diagnosis could not be offered without educational records or testing data.  Thus, it appeared that the Veteran likely that any intellectual impairment that predated his military service.  Ultimately, the examiner opined that the Veteran did not meet the diagnostic criteria for any mental health disorder.  See VA Examination dated June 23, 2014.

Upon careful review of the entire record, the Board finds that service connection for an acquired psychiatric disability is not warranted.  The Veteran's service treatment records and post-service VA treatment records are silent for any diagnoses, manifestations or treatments for diagnosis of an acquired psychiatric disability.  The June 2014 VA examiner, after careful examination, opined that the Veteran did not meet the diagnostic criteria for any mental health disability.  In addition, the Veteran himself does not report the diagnosis of an acquired psychiatric disorder at any point in his lifetime.

However, the Veteran specifically seeks to service-connect an intellectual/learning disorder.  However, an intellectual/learning disorder is not deemed a disease or injury for compensation purposes.  38 C.F.R. §§ 4.9, 4.127.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As the Veteran does not have a diagnosed mental disorder, the issue of entitlement to service connection for a superimposed mental disorder is not implicated.  See generally VAOPGCPREC 82-90 (1990).

In so finding, the Board has considered the Veteran's lay statements of record.  While a lay person is competent to attest to any subjective symptoms they observe, a lay witness is not able to provide a diagnosis of a mental health disability, as such an opinion requires specialized training and knowledge.  See Jandreau, supra.  The most probative evidence of record demonstrates that the Veteran does not have a current acquired psychiatric disability.  The Board notes that the VA psychologist indicated that the Veteran may have an intellectual impairment or a learning disability, but was unable to provide a diagnosis without the Veteran's educational records.  This alone does not render the opinion inadequate as verifying the diagnosis of an intellectual/learning disorder could not substantiate the claim. 

Given the above, the weight of the evidence is against a finding that the Veteran has a current acquired psychiatric disorder, and his likely intellectual/learning disorder is not subject to service connection as a matter of law.  Thus, service-connection may not be granted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bladder Tumor

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted on a direct causation basis.  38 C.F.R. § 3.102.

Upon the Veteran's second enlistment into service, the entrance examination noted that all systems were normal.  See Enlistment Examination dated April 5, 1978.  Service treatment records demonstrate that during the Veteran's second period of active service, he complained of blood in the urine.  At that time, the treating physician noted hematuria and trauma to the groin.  See Service Treatment Records dated February 9, 1979.  Upon examination, the treating physician noted a tumor on the bladder; the Veteran subsequently underwent transurethral resection of the bladder tumor.  See Service Treatment Records dated March 7, 1979 through March 10, 1979.  

The Veteran does not currently report any residual symptomatology resulting from his transurethral resection of bladder tumor during service.  A June 2014 VA examiner also found no evidence of any physical complications.  Nonetheless, the Veteran underwent a surgical procedure on his bladder during service which warrants an award of service connection.  The issue of whether a compensable rating is warranted is not a matter for consideration by the Board at this time.  See generally 38 C.F.R. § 4.115b, Diagnostic Code 7529 (providing the criteria for evaluating benign neoplasms of the genitourinary system).  Resolving any doubt in the Veteran's favor, service connection for residuals of transurethral resection is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder claimed as mental and learning disabilities, to include as due to tumors, is denied.

Entitlement to service connection for residuals of transurethral resection of bladder tumor is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


